DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of this US application are presented for examination.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/11/2020 and 2/3/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anastasakos et al. (U.S. Publication Number 2015/0286747, hereafter referred to as “Anastasakos”).
 Regarding claim 1, Anastasakos teaches A method, comprising:
receiving a search query comprising search terms ([0105] and Fig. 2: discussing about at 210, user input expressed as text may be received);
using a machine learning module, selecting features of the search terms and mapping an association between the search terms and a domain object, thereby generating a domain object classification ([0106]-[0108] and Fig. 2: discussing about at 220, text contained in user input may be analyzed. At 222, a domain of user input may be detected. [0108]: discussing about domain detection may involve parsing text contained user input; determining lexical features (e.g., n-grams), syntactic features (e.g., parts-of-speech), semantic features (e.g., entities named in the user input), and/or contextual features (e.g., previous query or dialog turn) of parsed text; associating a set of domains with user input based on lexical, syntactic, semantic, and/or contextual features; and/or classifying user input based on a most probable domain);
tagging the domain object with the domain object classification ([0120]-[0121]: discussing about entity tagging may involve classifying and/or labeling text contained in input with entity types and/or slot types, wherein the entity tagging can employ one or more machine learned techniques such as the classification techniques described above and/or other types of artificial intelligence and/or machine learned techniques); and
using the domain object tagged with the domain object classification to conduct a subsequent search ([0129] and Fig. 2: discussing about a constructed request may be configured to yield a result that is scoped to a specific result with respect to a specific normalized entity).

Claim 9 is rejected under the same rationale as claim 1. Anastasakos also teaches a non-transitory computer-readable medium comprising instructions stored in a memory and executed by a processor ([0047], [0054] and Fig. 1: discussing about computer system 130 typically includes at least one processor 132 and memory 134, and computer system program(s) 138 may be stored in computer-readable storage media such as memory 134 or storage 136).

Claim 17 is rejected under the same rationale as claim 1. Anastasakos also teaches a system, comprising: memory storing instructions executed by a processor ([0047], [0054] and Fig. 1: discussing about computer system 130 typically includes at least one processor 132 and memory 134, and computer system program(s) 138 may be stored in computer-readable storage media such as memory 134 or storage 136); a machine learning module ([0110]: discussing about domain detection may employ one or more supervised machine learning techniques based on discriminative statistical models); and a search engine ([0003]: discussing about a search engine).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anastasakos in view of Chandrasekaran et al. (U.S. Publication Number 2020/0104419, hereafter referred to as “Chandrasekaran”).  
Regarding claim 3, Anastasakos teaches the method of claim 1 as discussed above. Anastasakos does not explicitly teach wherein mapping the association between the search terms and the domain object comprises linking the search terms to the domain object in a pre-defined table.
Chandrasekaran teaches wherein mapping the association between the search terms and the domain object comprises linking the search terms to the domain object in a pre-defined table ([0032], [0048] and Fig. 2: discussing about t the learning model may be stored as one or more tables in a database. For instance, the one or more tables may store associations between keywords and object categories).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the searching method of Anastasakos with the teaching about the tables store associations of Chandrasekaran because each association between a keyword and a category may further be associated with a relevance score, and the relevance score may correspond to a measure of how relevant a keyword is to a category for the user and/or similar users sharing at least some common attributes with the user (Chandrasekaran, [0032]).
Claim 11 is rejected under the same rationale as claim 3.

Claims 7-8, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anastasakos in view of Bhattiprolu et al. (U.S. Publication Number 2014/0250119, hereafter referred to as “Bhattiprolu”).  
Regarding claim 7, Anastasakos teaches the method of claim 1 as discussed above. Anastasakos does not explicitly teach wherein conducting the subsequent search comprises: receiving a subsequent search query comprising subsequent search terms; tokenizing the subsequent search terms; finding permutations of the tokenized subsequent search terms; matching the subsequent search terms to the domain object tagged with the domain object classification; and displaying subsequent search results via a user interface.
Bhattiprolu teaches wherein conducting the subsequent search comprises: receiving a subsequent search query comprising subsequent search terms ([0147] and Fig. 17: The method begins by the query building module 1612 receiving 1702 a search string from the search interface 1602.); tokenizing the subsequent search terms ([0148] and Fig. 17: The query building module 1612 parses 1704 the search string to generate search tokens.); finding permutations of the tokenized subsequent search terms ([0149] and Fig. 17: Based on the search tokens, the query building module 1612 generates 1706 a set of string permutations that each includes at least a subset of the search tokens.); matching the subsequent search terms to the domain object tagged with the domain object classification ([0151] and Fig. 17: discussing about the thread launching module 1614 launches 1710 a different thread for executing each string permutation generated, and the threads individually execute 1713 the domain-based search process); and displaying subsequent search results via a user interface ([0156] and Fig. 17: The result rendering module 1618 transmits 1718 data associated with the selected search results to the search interface 1602 for display.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the searching method of Anastasakos with the teaching about a domain based search of Bhattiprolu because read operations are performed only once the relevant search results are identified, thereby reducing expensive database operations during the keyword search process (Bhattiprolu, [0007]).

Regarding claim 8, Anastasakos in view of Bhattiprolu teaches wherein subsequent search terms that match a defined association with the domain object tagged with the domain object classification are included in a search query string to which subsequent search terms that do not match a defined association with the domain object tagged with the domain object classification are appended (Anastasakos, [0108]: discussing about domain detection may involve parsing text contained user input; determining lexical features (e.g., n-grams), syntactic features (e.g., parts-of-speech), semantic features (e.g., entities named in the user input), and/or contextual features (e.g., previous query or dialog turn) of parsed text; associating a set of domains with user input based on lexical, syntactic, semantic, and/or contextual features; and/or classifying user input based on a most probable domain; Bhattiprolu, [0151] and Fig. 17: discussing about the thread launching module 1614 launches 1710 a different thread for executing each string permutation generated, and the threads individually execute 1713 the domain-based search process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the searching method of Anastasakos with the teaching about a domain based search of Bhattiprolu because read operations are performed only once the relevant search results are identified, thereby reducing expensive database operations during the keyword search process (Bhattiprolu, [0007]).
Claim 15 is rejected under the same rationale as claim 7.
Claim 16 is rejected under the same rationale as claim 8.
Claim 19 is rejected under the same rationale as claim 7.
Claim 20 is rejected under the same rationale as claim 8.

Allowable Subject Matter
Claims 2, 4-6, 10, 12-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claims 2, 10 and 18, the prior arts of made record fail to teach selecting features of the search terms comprises inputting the search terms into one of a minimum-redundancy, maximum-relevance model and a random forest model to find an optimal combination of words that maximizes classification accuracy.
As per claims 4 and 12, the prior arts of made record fail to teach tagging the domain object with the domain object classification comprises selecting the features of the search terms to identify an optimal combination of words that maximizes classification accuracy and performing zero-shot learning to generate an automated tag that summarizes the combination of words.
As per claims 5 and 13, the prior arts of made record fail to teach in an off-line mode: extracting the search terms and building a semantic language model by collecting search query-landing web page pairs over a period of time; collecting topics from the semantic language model that represent frequently searched topics; adding new topics and mapping the topics and new topics in the product taxonomy; and exporting resulting embeddings to a k-nearest neighbor index for fast run-time lookup.
Claims 6 and 14 depend from claims 5 and 13 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bennett (US 2009/0210417) discloses that the search crawler of search engine server periodically crawls through the Internet and generates a database called reverse index database, with all the indexed items or search strings (keywords) associated with their URLs (comprising domain names of business firms).
England et al. (US 2012/0290553) discloses that the SEO algorithm refines its estimates by tracking and analyzing historical purchase records for a given path and visitor segment. The system then automatically modifies the website pages with optimal combinations of keywords.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162     

October 5, 2022